862 F.2d 321
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.BRUNSWICK CORPORATION, Appellant,v.SHIMANO INDUSTRIAL COMPANY, LTD., Appellee.
No. 88-1358.
United States Court of Appeals, Federal Circuit.
Oct. 13, 1988.

Before MARKEY, Chief Judge, and FRIEDMAN and MICHEL, Circuit Judges.
MARKEY, Chief Judge.

DECISION

1
The decision of the Trademark Trial and Appeal Board sustaining the opposition of Shimano Industrial Company, Ltd., owner of MAGNUMLITE, to registration of MAGNUM DRAG SYSTEMS by Brunswick Corporation, is affirmed.

OPINION

2
After careful consideration, we find appellant's arguments unpersuasive of error in the board's conclusion that confusion is likely.  The board did not fail to consider the marks in their entirety.  It correctly noted the dominant nature of "magnum".  Confusion being likely, opposer's position respecting sophisticated purchasers, taken during prosecution of its application to register MAGNUMLITE, is irrelevant.  Appellant's reliance on registrations, with no showing of use in the marketplace, is unavailing.